
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 106
		IN THE HOUSE OF REPRESENTATIVES
		
			February 18, 2011
			Ms. DeLauro (for
			 herself, Mr. Wolf,
			 Mr. Manzullo,
			 Mr. Ryan of Ohio,
			 Mr. Murphy of Connecticut,
			 Mr. Michaud,
			 Mr. Dingell,
			 Mr. Critz,
			 Mr. Hinchey,
			 Mr. Lipinski,
			 Ms. Sutton,
			 Mr. McGovern, and
			 Ms. Pingree of Maine) submitted the
			 following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that defense systems, including the helicopter fleet used to
		  transport the President of the United States, should not be procured, directly
		  or indirectly, from an entity controlled, directed, or influenced by the
		  Government of China.
	
	
		Whereas consideration is underway for the procurement of
			 the new presidential helicopter (VXX) fleet utilized to transport the President
			 of the United States, commonly known as “Marine One”;
		Whereas the procurement contract will involve the purchase
			 of multiple helicopters and future purchases of spare parts and services will
			 occur over the life of the program;
		Whereas the Chinese state-owned Aviation Industry
			 Corporation (AVIC) is reportedly considering a bid for the presidential
			 helicopter (VXX) contract, potentially as part of a venture with a United
			 States entity;
		Whereas AVIC is a Chinese state-controlled company which
			 is under the direction and control of the Government of China;
		Whereas the safety and security of the President is of
			 paramount concern and must not be ceded to a foreign nation or entity;
		Whereas the acquisition of a Chinese state-controlled
			 product would set a dangerous precedent for defense acquisitions;
		Whereas the United States is under no international treaty
			 obligation to consider a bid by a Chinese entity as China is not party to the
			 World Trade Organization’s Government Procurement Agreement;
		Whereas the United States is the leading international
			 supplier of helicopters and has proven innovative designs, capabilities, and
			 craftsmanship;
		Whereas unemployment in the United States continues at
			 unacceptable levels and the domestic manufacturing base continues to face
			 significant challenges;
		Whereas the procurement of United States defense systems,
			 including the presidential helicopter fleet, will create numerous jobs as well
			 as short- and long-term demand for products and replacement parts from the
			 contracting entity;
		Whereas domestic productive capacity and workers exist to
			 fulfill the contractual needs of the United States Government for this
			 procurement; and
		Whereas domestic production of defense systems, including
			 the presidential helicopter fleet, will result in the highest quality and
			 safest products, as well as control and high confidence in the production and
			 supply network involved in production: Now, therefore, be it
		
	
		That—
			(1)it is the sense of the House of
			 Representatives that—
				(A)the Department of
			 Defense should not consider any bid for the procurement of the helicopter fleet
			 used to transport the President of the United States, or any components, that
			 involve, directly or indirectly, any entity controlled, directed, or influenced
			 by the Government of China; and
				(B)funding should not be made available for
			 the procurement of the helicopter fleet used to transport the President, or any
			 future defense system acquisition, including components, that involve, directly
			 or indirectly, any entity controlled, directed, or influenced by the Government
			 of China; and
				(2)the House of Representatives—
				(A)recognizes the
			 importance and vital role of the United States aerospace industry and its
			 workers in innovation, job creation, and long-term economic growth that will
			 allow the United States to remain globally competitive; and
				(B)urges the
			 Department of Defense to limit its procurement of the new presidential
			 helicopter (VXX) fleet utilized to transport the President and any other
			 defense system acquisition to products manufactured in the United States with
			 the maximum amount of parts made in the United States, or from allied nations
			 as necessary.
				
